Name: Commission Regulation (EEC) No 1281/92 of 19 May 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5. 92 Official Journal of the European Communities No L 138/ 11 COMMISSION REGULATION (EEC) No 1281/92 of 19 May 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. No L 138/ 12 Official Journal of the European Communities 21 . 5. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59f New potatoes 46,74 1977 370,95 96,11 322,65 11367 35,96 72331 108,18 32,68 1.20 0702 00 101 0702 00 90 | Tomatoes 57,97 2453 460,05 119,19 400,15 14097 44,60 89703 134,16 40,53 1.30 0703 10 19 Onions (other than seed) 36,70 1553 291,30 75,47 253,37 8926 28,24 56800 84,95 25,66 1.40 0703 20 00 Garlic 256,15 10838 2032,76 526,69 1 768,10 62291 197,08 396362 592,81 179,12 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex ex 0704 10 101 0704 10 90J Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 109,28 4624 867,25 224,70 754,33 26575 84,08 169102 252,91 76,42 1.100 ex 0704 90 90 Chinese cabbage 73,74 3120 585,22 151,63 509,03 17933 56,73 114112 170,67 51,57 1.110 0705 11 101 0705 1 1 90f Cabbage lettuce (head lettuce) 67,96 2876 539,39 139,75 469,16 16529 52,29 105174 157,30 47,53 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 26,71 1 130 211,96 54,92 184,36 6495 20,55 41330 61,81 18,67 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 111 0707 00 19f Cucumbers 49,31 2086 391,31 101,38 340,36 11991 37,93 76300 114,11 34,48 1.160 0708 10 101 0708 10 90) Peas (Pisum sativum) 285,02 12060 2261,92 586,06 1 967,42 69314 219,29 441044 659,64 199,31 1.170 Beans : I 1.170.1 0708 20 101 0708 20 901 Beans (Vigna spp., Phaseolus spp.) 227,46 9625 1805,12 467,70 1 570,09 55315 175,01 351974 526,43 159,06 1.170.2 0708 20 101 0708 20 901 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 98,34 4161 780,41 202,20 678,80 23915 75,66 152171 227,59 68,77 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21 793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 1 12,97 4780 896,50 232,28 779,78 27472 86,91 174807 261,44 78,99 1.200 I Asparagus : I \ 1.200.1 ex 0709 20 00  green 195,00 8251 1 547,55 400,97 1 346,06 47423 150,03 301 752 451,31 136,37 1.200.2 ex 0709 20 00  other 120,10 5082 953,09 246,94 829,00 29206 92,40 185840 277,95 83,98 1.210 0709 30 00 Aubergines (egg-plants) 99,61 4215 790,55 204,83 687,62 24225 76,64 154147 230,55 69,66 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 69,13 2925 548,66 142,15 477,22 16813 53,19 106981 160,00 48,34 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 134,00 5670 1 063,43 275,53 924,98 32587 103,10 207356 310,13 93,70 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9 639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 47,33 2003 375,66 97,33 326,75 11 511 36,42 73250 109,55 33,10 2.30 ex 0804 30 00 Pineapples, fresh 49,51 2095 392,93 101,81 341,77 12041 38,09 76617 114,59 34,62 2.40 ex ex 0804 40 101 0804 40 901 Avocados, fresh 132,70 5615 1 053,08 272,85 915,97 32270 102,09 205338 307,1 1 92,79 21 . 5 . 92 Official Journal of the European Communities No L 138/13 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 148,52 6284 1 178,65 305,39 1 025,19 36118 114,27 229821 343,73 103,86 2.60 Sweet oranges, fresh : 2.60.1 2.60.2 2.60.3 2.70 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 28,77 35,20 23,74 1215 1489 998 228,58 279,40 188,15 59,08 72,39 48,54 199,26 243,03 164,94 6923 8562 5596 22,12 27,08 18,17 44402 54481 36391 66,44 81,48 54,61 20,15 24,62 16,93 2.70.1 ex 0805 20 10  Clementines 116,38 4887 922,03 237,48 804,54 27703 89,36 179353 267,38 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 72,14 3052 572,53 148,34 497,99 17544 55,50 1 1 1 637 166,97 50,45 2.70.3 ex 0805 20 50  Mandarins and wilkings 70,34 2976 558,21 144,63 485,53 17105 54,12 108845 162,79 49,19 2.70.4 ex 0805 20 70 } ex 0805 20 901  Tangerines and others 56,15 2376 445,63 115,46 387,61 13655 43,20 86892 129,96 39,26 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 39,07 125,07 32,14 62,04 121,04 63,20 77,73 1653 5292 1360 2625 5122 2674 3289 310,11 992,57 255,09 492,34 960,60 501,55 616,88 80,35 257,17 66,09 127,56 248,89 129,95 159,83 269,73 863,34 221,88 428.24 835,53 436.25 536,56 9503 30416 7817 15087 29436 15369 18903 30,06 96,23 24,73 47,73 93,13 48,62 59,80 60468 193539 49740 96000 187304 97797 120284 90,43 289,46 74,39 143,58 280,14 146,27 179,90 27,32 87.46 22.47 43,38 84,64 44,19 54,35 2.120.2 ex 0807 10 90  other 118,55 5016 940,82 243,76 818,33 28830 91,21 183448 274,37 82,90 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 75,66 3201 600,47 155,58 522,29 18401 58,21 117085 175,11 52,91 2.140 Pears || l lll 2.140.1 2.140.2 2.150 2.160 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90] Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries 152,06 81,70 225,54 150,60 6434 3457 9543 6316 1 206,72 648,38 1 789,83 1 191,32 312,66 167,99 463,74 306,73 1 049,61 563^7 1 556,80 1 046,98 36978 19869 54847 35352 1 16,99 62,86 173,52 115,24 235296 126427 348994 231 706 351,91 189,09 521,97 345,46 106,33 57,13 157,72 108,06 2.170 ex 0809 30 00 Peaches 185,25 7839 1470,15 380,91 1 278,74 45051 142,53 286660 428,74 129,54 No L 138/14 Official Journal of the European Communities 21 . 5 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 217,43 9200 1 725,55 447,09 1 500,88 52877 167,29 336459 503,22 152,05 2.190 0809 40 111 0809 40 19J Plums 138,28 5851 1 097,38 284,33 954,50 33628 106,39 213975 320,03 96,70 2.200 0810 10 101 0810 10 90) Strawberries 132,19 5593 1 049,03 271,80 912,45 32146 101,70 204547 305,93 92,44 2.205 0810 20 10 Raspberries 1 686,8 71377 13386,3 3468,43 1 1 643,5( 410210 1 297,8 2610166 3903,88 1 179,6 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 1 19,90 5073 951,50 246,53 827,62 29157 92,25 185531 277,48 83,84 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 262,12 11091 2080,15 538,97 1 809,32 63744 201,67 405603 606,63 183,30 2.250 ex 0810 90 30 Lychees ' 254,70 10777 2021,28 523,71 1 758,1 1 61940 195,96 394123 589,47 178,11